   Case: 1:19-cr-00669 Document #: 113 Filed: 02/28/20 Page 1 of 3 PageID #:1218




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 UNITED STATES OF AMERICA

        v.

 GREGG SMITH,                                      Case No. 19-cr-00669
 MICHAEL NOWAK,
                                                   Hon. Edmond E. Chang
 JEFFREY RUFFO, and
 CHRISTOPHER JORDAN,

                      Defendants.



                    DEFENDANTS’ JOINT MOTION TO DISMISS
                  THE INDICTMENT AND TO STRIKE SURPLUSAGE

       Pursuant to Fed. R. Crim. P. 12(b) and 7(d), Defendants Gregg Smith, Michael Nowak,

Jeffrey Ruffo, and Christopher Jordan hereby jointly move to dismiss Counts One, Two (in part),

and Three through Fourteen and to strike prejudicial surplusage in Paragraphs 40 and 41 of the

Superseding Indictment (“Indictment”). (ECF No. 52.) The bases for this Motion are set forth in

the accompanying Memorandum of Law in Support of Joint Motion to Dismiss the Indictment

and to Strike Surplusage, filed contemporaneously with the Motion.

       WHEREFORE, for the reasons set forth in Defendants’ Memorandum, the Court should

dismiss Counts One, Two (in part), and Three through Fourteen and strike the prejudicial

surplusage in Paragraphs 40 and 41 of the Indictment.




                                               1
   Case: 1:19-cr-00669 Document #: 113 Filed: 02/28/20 Page 2 of 3 PageID #:1219




Dated: February 28, 2020
                                      Respectfully submitted,


 /s/ Jonathan D. Cogan                 /s/ David Meister
Jonathan D. Cogan                     David Meister
Sean S. Buckley                       Jocelyn E. Strauber
Alexa R. Perlman                      Chad E. Silverman
KOBRE & KIM LLP                       SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
111 West Jackson Boulevard            Four Times Square
Chicago, IL 60604                     New York, NY 10036
(212) 488-1206                        (212) 735-2100

Counsel for Gregg Smith               William E. Ridgway
                                      SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                      155 North Wacker Drive
                                      Chicago, IL 60606
                                      (312) 407-0449

                                      Counsel for Michael Nowak


 /s/ Guy Petrillo                      /s/ James J. Benjamin, Jr.
Guy Petrillo                          James J. Benjamin, Jr.
Daniel Z. Goldman                     Parvin D. Moyne
PETRILLO KLEIN & BOXER LLP            AKIN GUMP STRAUSS HAUER & FELD LLP
655 Third Avenue                      One Bryant Park
New York, NY 10017                    New York, NY 10036
(212) 370-0331                        (212) 872-8091

Counsel for Jeffrey Ruffo             Megan Cunniff Church
                                      MOLOLAMKEN LLP
                                      300 North LaSalle Street
                                      Chicago, IL 60654
                                      (312) 450-6716

                                      Counsel for Christopher Jordan




                                         2
   Case: 1:19-cr-00669 Document #: 113 Filed: 02/28/20 Page 3 of 3 PageID #:1220




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 28, 2020, I caused a copy of the foregoing JOINT

MOTION TO DISMISS THE INDICTMENT AND TO STRIKE SURPLUSAGE to be filed

with the Clerk of the Court through the CM/ECF system, which will provide notice of the filing

to all counsel of record.


                                                /s/ David Meister
                                               David Meister
                                               SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                               Four Times Square
                                               New York, NY 10036
                                               (212) 735-2100

                                               Counsel for Michael Nowak
